Citation Nr: 1146263	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, served on active duty from August 1967 to August 1971, including service in the Republic of Vietnam.  The Veteran died in March 2007.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an adverse determination in October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in March 2010, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2011, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the questions of whether the Veteran's service-connected diabetes mellitus, type 2, was a contributing cause of his death, particularly in light of his admission to the hospital for hypoglycemia shortly before he died.  The opinion was received in August 2011 and a copy was furnished to the Appellant and her representative.  Both were afforded the opportunity to submit additional evidence or argument.  As neither the Appellant nor her representative have responded, the Board will decide the matter based on the evidence of record.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and it is presumed that he was exposed to certain herbicides, including Agent Orange. 


2.  The Veteran died in March 2007; the immediate causes of death listed on the death certificate were multiple organ failure, caused by pneumonia, which was the result of metastatic esophageal cancer; no other conditions were listed as contributing to the cause of the death.

3.  At the time of the Veteran's death, service-connection was in effect for posttraumatic stress disorder and diabetes mellitus, type 2. 

4.  Esophageal cancer, pneumonia, and multiple organ failure were not affirmatively shown to have had onset during service; esophageal cancer, pneumonia, and multiple organ failure are not a listed presumptive conditions resulting from herbicide exposure under 38 C.F.R. § 3.309(e); esophageal cancer, pneumonia, and multiple organ failure, first manifest many years after service separation, are unrelated to an injury, disease, or event in service.

5.  Neither esophageal cancer, pneumonia, nor multiple organ failure was caused or made worse by the service-connected disabilities of posttraumatic stress disorder or diabetes mellitus, type 2; service-connected posttraumatic stress disorder or diabetes mellitus, type 2, did not cause or contribute substantially or materially to the cause of the Veteran's death.

6.  At the time of his death, the Veteran had not been rated permanently and totally disabled or unemployable as a result of service-connected disabilities for a period of 10 years or more; the Veteran was not rated unemployable or permanently and totally disabled as a result of service-connected disabilities for a five year period immediately following service separation; the Veteran was never a prisoner of war. 





CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not cause or contribute to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310, 3.312 (2011).

2. The criteria for benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the Veteran's death, the VCAA notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in July 2007 and in March 2008.  The Appellant was notified that the Veteran's service-connected disabilities were posttraumatic stress disorder and diabetes mellitus, type 2.  She was also notified of the evidence needed to substantiate the claim of service connection for cause of death based on the service-connected disabilities, namely, a service-connected disability caused or contributed to the cause of the Veteran's death.  In addition, the Appellant was notified of the requirements for entitlement to disability and indemnity compensation benefits under 38 C.F.R. § 1318.

The Appellant was notified of the evidence needed to substantiate the claim of service connection for cause of death based on a condition not yet service connected, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).


The Appellant was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit non-Federal records, such a private medical records, or authorize VA to obtain any non-Federal records on her behalf.  The notice included the provisions for the effective date of the claim. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition and for a condition not yet service connected, and a statement indicating the disabilities the Veteran was service connected for during his life time).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case in May 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private treatment records.  

Hospital records related to the Veteran's treatment at the time of his death are not included in the claims file.  Every effort was made to obtain the records to include the earlier remand to afford the Appellant the opportunity to submit the records or to authorize VA to obtain the records on her behalf.  

A letter notifying the Appellant of the Board's remand and of the need to either submit the records or a release enabling VA to obtain them was mailed to the Appellant at her then address of record, on April 15, 2010.  See Woods v. Gober, 14 Vet. App. 214, 220- 21 (2000) (holding that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the Veteran and the Veteran's representative, if any, on the date that the decision is issued); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).

The record shows that a Supplemental Statement of the Case sent to the Appellant on May 28, 2010, at the same address as the April 15, 2010 letter, was returned to VA by the U.S. Postal Service with a new address and a notation that the forwarding order had expired.  In contrast, the April 15, 2010, letter was not returned and therefore is presumed to have been received by the Appellant at the appropriate address.  See, e.g., Ashley v. Derwinski, 2 Vet. App. 307 (1992).  




Accordingly, the Board finds that VA properly notified the Appellant of the need for the hospital records or a release to obtain the hospital records relating to the Veteran's final treatment.  The Appellant has not supplied the records or authorized VA to obtain the records on her behalf.  She has not identified any other relevant records for VA to obtain on her behalf.

As noted above, the Board sought and obtained a medical opinion from a VA medical expert with respect to whether the Veteran's hospitalization for hypoglycemia shortly before his death indicated that his service-connected diabetes mellitus, type 2, was a contributing cause of his death.  The Board notes that the VHA opinion received contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the Veteran's service-connected disability and other medical conditions at the time of death to provide probative medical evidence and analysis adequate for the Board to make an informed decision of the cause of death claim.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria for Service Connection for Cause of Death

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.





For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to the cause of death.  38 C.F.R. § 3.312.

A contributory cause of death is one which, while not related to the principal cause of death, contributed substantially or materially to the individual's death; that it combined (with other conditions) to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

If the service-connected disability in question affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(3).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 


Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Claimed Exposure to Agent Orange 

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  

For any Veteran, who during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975), there is a presumption of service connection for certain diseases, but not esophageal cancer.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).







VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides, including Agent Orange, used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600- 42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 32395-32407 (2007).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Facts

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of esophageal cancer, pneumonia, or multiple organ failure.  

After service, the Veteran was granted service connection for posttraumatic stress disorder, rated as 70 percent disabling, and diabetes mellitus, type 2, rated as 20 percent disabling, with an effective date of April 2002.  He was also granted a total disability rating for compensation based on individual unemployability, effective April 2002.






The record shows that in August 2005, the Veteran was first diagnosed with esophageal cancer and underwent surgery and other treatment to alleviate the condition.  The Veteran died in March 2007.  

According to the death certificate, the causes of death were multiple organ failure over several days, due to pneumonia over a period of several days, due to metastatic esophageal cancer over a period of years.  

Prior to the Veteran's death, in a rating decision in February 2007, the RO denied service connection for esophageal cancer.  The basis for the decision was that the condition was not shown in service, and was first diagnosed in approximately 2005, more than 40 years after service separation.  In addition, the list of conditions for which service connection may be granted on a presumptive basis as a result of herbicide exposure did not include esophageal cancer.  No appeal of this decision was initiated between the date of the notification letter in March 2007 and the Veteran's death two weeks later.

The record shows that in March 2007, two days before his death, the Veteran was admitted to a VA hospital in an unresponsive condition with a blood glucose reading of 20 mg/dl.  At the time, it was noted that due to dyspnea due to an accidental opiate overdose and chronic fibrotic changes, he required oxygen.  He regained consciousness during his brief time in hospital, but the prognosis was poor because of cancer.  The Veteran was on a sliding scale of insulin and he was experiencing symptoms of liver failure.  After leaving the VA facility, the Veteran's condition worsened and he was taken immediately to a private hospital, where he died less than two hours later.  The records for the private hospital where the Veteran was treated at the time of his death are not included in the record as previously explained. 



In her Notice of Disagreement in November 2007, the Appellant asserted that the Veteran died of multiorgan failure attributable to his service-connected diabetes and that metastatic esophageal cancer was caused by the Veteran's exposure to Agent Orange in Vietnam.  In her Substantive Appeal in July 2008, the Appellant reiterated the assertions and argued that cancer of the esophagus should be considered a respiratory cancer, subject to presumptive service connection due to exposure to Agent Orange.

In July 2011, the Board sought a medical opinion from a VHA expert, regarding the Veteran's service-connected diabetes mellitus and whether it contributed substantially or materially to the cause of the Veteran's death.  

After reviewing the Veteran's records, the VHA expert, a professor of internal medicine and director of the Division of Endocrinology and Metabolism at the University of Iowa, offered the opinion that the Veteran's service-connected diabetes mellitus did not contribute substantially or materially to his death.  The VHA expert noted the Veteran's admission to hospital for low blood glucose, but also noted that the Veteran was treated appropriately and regained consciousness shortly thereafter.  However, while in the hospital his liver function tests were markedly elevated and he was diagnosed with acute liver failure.  The VHA expert stated that the Veteran's diabetes mellitus did not cause the acute liver failure and the hypoglycemia which prompted the hospitalization was a transient event that resolved.  The VHA expert stated that if the Veteran had shown liver steatosis prior to his acute liver failure, it might have been related to diabetes, however, there was no evidence of steatosis in the medical records as far back as 2006.  In contrast, the VHA expert stated that it was possible that the Veteran's liver failure caused hypoglycemia, although that was unclear given the lack of information known about his condition at the time of admission, including the last time he ate and the time the last dose of insulin was administered.  


It was the VHA expert's opinion that the Veteran's diabetes mellitus did not contribute to the multi-organ failure which caused the Veteran's death and there was no reason to attribute his liver failure to diabetes.

Analysis

The factual and legal questions that are presented are: 1) whether service connection is warranted for any of the conditions shown on the death certificate as primary or contributory causes of the Veteran's death; and, 2) whether the Veteran's service-connected disabilities of posttraumatic stress disorder and diabetes mellitus, type 2, caused or contributed to his death.

There is no evidence to suggest that the Veteran's esophageal cancer, multiorgan failure, or pneumonia were incurred in service or were the direct result of an injury, disease or event in service.  The record indicates that cancer was first manifest in approximately 2005, more than 40 years after service.  While the Veteran was presumably exposed to herbicides, esophageal cancer is e not included on the list of conditions linked to such exposure.  

Despite the Appellant's assertion that the esophagus is connected to the lungs, bronchus, larynx, and trachea, cancer of the esophagus is not on the list of disease subject to presumptive service connection under 38 U.S.C.A. § 1116.  And the Appellant has submitted no evidence, beyond her personal opinion, which shows that esophageal cancer is directly due to exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).






Based on the foregoing, the Board finds that there is no basis for granting service connection for any of the Veteran's listed causes of death, namely, esophageal cancer, multiorgan failure, and pneumonia, under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.   

With respect to whether the disabilities for which service connection was in effect at the time of the Veteran's death substantially or materially contributed to the causes of death, there is no competent medical evidence to support the Appellant's claim.  There is no competent evidence, including the death certificate, that the Veteran's service-connected posttraumatic stress disorder or diabetes mellitus, type 2, caused or contributed to the cause of the Veteran's death or that a service-connected disability caused or aggravated the fatal conditions that contributed to the Veteran's cause of death.  

The only competent medical opinion on the subject is that of the VHA medical expert who stated that the Veteran's diabetes mellitus did not contribute substantially or materially to his cause of death.  There has been no argument that the Veteran's posttraumatic stress disorder contributed to the Veteran's death and there is no evidence suggesting a causal link between posttraumatic stress disorder as a principal or contributory cause of the Veteran's death.

To the extent the Appellant argues that the Veteran died of multiorgan failure attributable to his service-connected diabetes and that metastatic esophageal cancer was caused by the Veteran's exposure to Agent Orange, the Appellant as a lay person is competent to describe to symptoms of an illness, which are within the realm of her personal knowledge. 38 C.F.R. § 3.159 





(Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight of the evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Appellant as a lay person is competent to describe symptoms of an illness, multiorgan failure and pneumonia due to metastatic esophageal cancer is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of any one of the disabilities is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) 




(On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Appellant as a lay person is competent to identify: a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Appellant as a lay person is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)). 

As presence or diagnosis of any one of the fatal disabilities cannot be made by the Appellant as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, none of the disabilities is a simple medical condition that the Appellant is competent to identify. 

And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer a diagnosis of any one of the fatal disabilities.  Therefore to the extent, the Appellant has expressed the opinion that the Veteran died of multiorgan failure attributable to his service-connected diabetes and that metastatic esophageal cancer was caused by the Veteran's exposure to Agent Orange, the Appellant's opinion as a lay person is limited to inferences that are rationally based on the Appellant's perception and does not require specialized education, training, or experience. 




As the Appellant as a lay person is not competent to declare either the presence or diagnosis of the fatal disabilities, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the medical questions presented in this case. 

For this reason, the Veteran's lay opinion is not competent evidence and the lay opinion is excluded, that is, not admissible as evidence and cannot be considered competent evidence favorable to the claim. 


As there is no competent evidence to support the claim of service connection for the cause of the Veteran's death, the Appellant has not met the evidentiary burden to establish all elements of the claim under 38 U.S.C.A. § 5107(a), and service connection for the cause of the Veteran's death is not established.

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Benefits Under 38 C.F.R. § 1318

Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 will be paid to a surviving spouse, even though a Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his own willful misconduct, and at the time of death, (1) the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as 100 percent disabling for a continuous period of at least 10 years immediately preceding death; 



(2) the Veteran had been rated as 100 percent disabled since release from active duty and for at least five years immediately preceding death; or (3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war.  38 U.S.C.A. § 1318, 5312; 38 C.F.R. § 3.22.  The total rating may be either schedular or based upon individual unemployability.  38 C.F.R. § 3.22(c).

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

The Appellant in this case is not entitled to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death. He was not in receipt of a total rating for at least 10 years immediately preceding his death.  Rather, the Veteran was in receipt of a total rating for just less than 5 years.  






Moreover, while the Veteran was in receipt of a total rating for almost five years, this was not in effect from the time of discharge from active duty, which was August 1971.  In addition, there is no evidence or contention that the Veteran was ever a prisoner of war.

The applicable statute and regulation are clear in requiring that a total rating be in effect for ten years prior to death.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that payment of government benefits must be authorized by statute).

There is no evidence or argument that the Veteran was entitled to receive compensation for service-connected disabilities rated totally disabling but was not in receipt of due to one of the reasons listed in 38 C.F.R. § 3.22(b).  

For the reasons stated above, there is no basis under the applicable statute and regulation for entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318.  The Appellant's claim must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

(The Order follows on the next page.).











ORDER

Service connection for the cause of the Veteran's death is denied.

Dependency and indemnity compensation benefits under 38 C.F.R. § 1318 is denied.




____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


